Name: Commission Regulation (EEC) No 2784/84 of 2 October 1984 amending for the sixth time Regulation (EEC) No 1978/80 laying down detailed rules for the application of the special measures for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 10 . 84 Official Journal of the European Communities No L 262/7 COMMISSION REGULATION (EEC) No 2784/84 of 2 October 1984 amending for the sixth time Regulation (EEC) No 1978/80 laying down detailed rules for the application of the special measures for soya beans THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), as last amended by Regula ­ tion (EEC) No 1037/84 (2), and in particular Article 2 (6) thereof, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph 3 is added to Article 6 of Regulation (EEC) No 1978/80 : '3 . However, where the increases or reductions are not set out in contracts concluded for beans harvested in the 1984/85 season :  an increase of 0,75 % of the selling price shall be applied for each percentage point of mois ­ ture content below the standard quality,  a reduction of 1,5 % of the selling price shall be applied for each percentage point of mois ­ ture content above the standard quality. Where the moisture content exceeds 17 %, however, the reduction to be applied to the selling price shall be 2,3 % for each percentage point of moisture content above 17 % ,  an increase or reduction of 1 % of the selling price shall be applied for each percentage point of impurity content below or above the stan ­ dard quality.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Whereas Article 6 of Commission Regulation (EEC) No 1978/80 ('), as last amended by Regulation (EEC) No 2356/84 (4), provides that the' increases or reduc ­ tions to be applied to the selling price in cases where the quality of products is different from the standard quality are to be set out in the contract ; whereas, for cases where the contracting parties are unable to come to an agreement, the amount of such increases or reductions should be set for the season 1984/85 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 October 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 190 , 28 . 7 . 1979 , p. 8 . (2) OJ No L 107, 19 . 4 . 1984, p. 46 . (&lt;) OJ No L 192, 26 . 7 . 1980 , p. 2.5 . V) OJ No L 218 , 15 . 8 . 1984, p. 10 .